Citation Nr: 0712630	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-07 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the reduction for bilateral hearing loss from 20 
percent to noncompensable was proper and whether a 
compensable rating is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's wife


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 through 
December 1959.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO granted service connection for bilateral hearing loss 
by a September 2001 rating decision and assigned a rating of 
20 percent, effective January 25, 2001.  In January 2004, the 
veteran submitted a request for an increased rating.  The 
veteran was afforded a VA examination in May 2004.  Based on 
his May 2004 VA examination, the RO, in a May 2004 rating 
decision, reduced the veteran's bilateral hearing loss from 
20 percent to a noncompensable rating.  

The veteran submitted a notice of disagreement contending 
that he felt that his hearing had increase in severity since 
he was awarded service connection, rather than improved.  He 
also stated that he felt his May 2004 VA examination was 
inadequate because the audiologist performing the examination 
told him to guess during word recognition tests at low audio 
levels as well as that the VA examination was overall not a 
comprehensive examination of his hearing impairment.  
Additionally, the veteran testified in his hearing that his 
hearing was worse.  

A VA audiological examination performed at a VA outpatient 
clinic in July 2004 noted a significant change between the 
July 2004 test and the May 2004 test.  The veteran also 
submitted an opinion from a private audiologist, dated May 
2005, indicating that the veteran reported being essentially 
deaf without his hearing aids, and that he was having 
increased difficulty understanding speech even with his 
hearing aids in place.  The audiologist stated that an 
audiogram of the same date showed moderately severe to 
profound sensorineural hearing loss in the mid to high 
frequencies, the right ear being worse than the left.  The 
examiner also stated that he could not explain the 
improvement in the veteran's hearing as reflected in the 
audiogram done in May 2004.  The audiologist also included 
the May 2005 audiogram with his opinion.  

Unfortunately, the May 2005 audiograph does not meet the 
rating criteria of 38 C.F.R. § 4.85, which requires that an 
examination for hearing impairment for VA purposes be 
conducted by a state-licensed audiologist.  The examination 
must also include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Further, to 
determine hearing impairment, 38 C.F.R. §  4.85(d) requires 
that a "puretone threshold average" be used, and defines 
the puretone threshold average as the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz.  As such, 
while the Board is unable to ascertain the veteran's current 
level of hearing impairment based on the audiological 
examination of record, the audiogram does appear to show that 
the veteran's hearing is worse.  Thus, a VA audiological 
examination should be provided to determine the veteran's 
current level of hearing impairment.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded a VA 
audiological examination with 
audiometric studies, to determine the 
current severity of his bilateral 
hearing loss.  Specifically, these 
studies should include a puretone 
audiometry test at the frequencies of 
1000, 2000, 3000, and 4000 Hertz and a 
controlled speech discrimination test 
(Maryland CNC).  The veteran's claims 
file should be made available for the 
examiner's review.

2.	After the foregoing, the AMC should 
readjudicate the veteran's claim and 
issue a supplemental statement of the 
case, taking into consideration all 
evidence submitted by the veteran after 
the January 2005 statement of the case.  
The veteran and his representative 
should be given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



